 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,Local77 andBruce-Cadet,Inc.Case 19-CB-6077June 30, 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSENAND BABSONOn September 14, 1987, Administrative LawJudge Richard J.Boyce issuedthe attached deci-sion.The General Counsel filedexceptions and asupporting brief, and the Respondent filedcross-ex-ceptionsand a reply brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.The charge filed in this case by the Employer,Bruce-Cadet, Inc., on March 16, 1987,1 alleges thattheRespondent,InternationalBrotherhoodofElectricalWorkers,Local 77, violated Section8(b)(1)(B) of the Act by commencing disciplinaryproceedings against supervisors Dennis Dallas andJames Reinkens "because said individuals directedthe work of employees dispatched by Local 112 atthe request of the [Employer] on work which hadbeen claimed by both Local 112 and Local 77, asthose individuals were instructed to do by the [Em-ployer's president], who had made the decision tohave the work done by Local 112 personnel."The judge, applying the Supreme Court's recentdecision inNLRB v. Electrical Workers Local 340,107 S.Ct. 2002 (1987), found that there could be no8(b)(1)(B) violation, because he concluded that theRespondent neither had a collective-bargaining re-lationshipwith the Employer nor aspired to one.We disagree with the judge and for the followingreasons find that the Respondent violated Section8(b)(1)(B) of the Act.Bruce-Cadet is an electrical contractor workingas a subcontractor on the Hanford Nuclear Reser-vation in the State of Washington. Bruce-Cadet isparty to the Site Stabilization Agreement,an agree-ment between the International Unions of BuildingTrades and construction contractors at the Hanfordsite,which governs the terms and conditions ofemployment for all construction work at the site.Bruce-Cadet employsmembers of ElectricalWorkers Local 112, a sister local of the Respond-iAll dates refer to 1987 unless otherwise specifiedent, to do electrical work at the Hanford site.Local 112 is partyto the Site Stabilization Agree-ment, pursuant to its membership in the NationalTradesCouncil.Local 112'sjurisdiction is confinedto inside or wireman's work.The Respondent,whose jurisdiction encompasses outside or line-man'swork,isnotparty tothe Site StabilizationAgreement.George Elgin,Local 112's business manager, tes-tified that the Site Stabilization Agreement causedproblems between the Respondent and Local 112regarding jurisdiction.Elgin testified that the prob-lem was primarily a result of the fact that the Re-spondentwas not party to the Agreement andtherefore there was no method for settling a juris-dictional dispute with the Employer.2Rather, thematter had to be resolved internally within theIBEW between the Respondent and Local 112. Asa result,an informal agreement was reached that ifBruce-Cadet needed outside linemen, members ofthe Respondent would be cleared to work throughLocal 112.3 Thisinformal agreement was in placeat the time the events transpired that led to the dis-ciplinary charges being filed against Dallas andReinkens.Dennis Dallas and James Reinkens have beenforemen for Bruce-Cadet forseveral years and areindisputably supervisors under Section 2(11) of theAct.Asforemen, their duties include purchasingmaterial, ordering men from the union hall, han-dling field disputes such as straightening out wagequestions,dealingwithjurisdictional problems, and,in general, handling everything in the field. Dallas2The Site Stabilization Agreement provides.JURISDICTIONAL DISPUTESSection1The partieshereto agreethatall jurisdictional disputesover divisionof work withcrafts affiliatedwith the Building andConstructionTradesDepartment,AFL-CIO,will be assigned andsettled in accordance with the procedural rules and regulations ofthe Impartial Jurisdictional Disputes Board under the Plan for Settle-ment of Jurisdictional Disputes in the Construction Industry,effec-tive June1,1977 or anysuccessor plan. All signatory contractorsagree to be stipulated to the procedures of the Impartial Jurisdiction-alDisputes Board for work performed under thisAGREEMENT.Section 2 In the event of any dispute as to Jurisdiction of workcovered bythe terms of thisAGREEMENTbeing claimed byUNIONSother than those affiliated with the Budding and Construc-tion Trades Department,AFL-CIO,then such disputes shall be re-ferred to the InternationalUnionsinvolved,for determination bywhatever proceduretheymay adopt and work shall proceed as as-signed by the individualEMPLOYERuntil such determination bythe InternationalUnionsAny givenjurisdictionaldeterminationshall beimplemented immediately by the individualEMPLOYER in-volved2Theparties stipulated that Bruce-Cadet obtains linemen under the un-derstanding"sporadically"Elgin testified that he knew of at least twoand possiblymoretimes that it may have happened Elgin further testi.fied that the agreement is still in place and that within the 2-monthperiod priorto thehearing the Respondent'smembers have been dis-patched through Local 112's hiring hall to Bruce-Cadet for the purposeof performing electrical work289 NLRB No. 65 ELECTRICALWORKERSIBEW LOCAL 77 (BRUCE-CADET)and Reinkens both testified that they had the re-sponsibility of determining whether work should bedone by members of the Respondent or membersof Local 112. Although a grievance has neverarisen under Bruce-Cadet's labor agreement, first-level responsibility for resolution of the grievancewould lie with the foremen. Bruce Mackebon,owner of Bruce-Cadet, testified, however, that hewould have final authority to resolve any issues in-volving money. Along with their foremen responsi-bilities,Dallas and Reinkens both work with toolson the job as well.4 Both men are members ofLocal 112.On February 2 the Respondent filed disciplinarycharges against Dallas and Reinkens, alleging thatthey violated certain provisions of the parent Inter-national'sconstitution.5The charges alleged thatDallas and Reinkens violated the Respondent's ju-risdiction and "did knowingly and repeatedly dowork that belonged to Local #77," thus causingeconomic harm to the Respondent's members.After trial on May 12, which neither Dallas norReinkens attended, the Respondent informed themthat they had been found guilty and were beingfined$2000 each,with $1800 suspended, andplaced on 2 years' probation.The chargesagainstDallasandReinkensstemmed from a dispute concerning linework in the100-D, 200-E, and 300 areas of the Hanford site.According to the Respondent's business agent,Frank LaFaire, after hearing that outdoor workwas being done on the Hanford site he visited thesite and "noticed they had two ladders up a pole. . . and observed that there was a wire on theground that they had just pulled out." LaFaire tes-tified that such workis lineman'swork, stating that"All wood-pole construction is ours, whether it'slow voltage or high voltage." LaFaire stated thatthe chargesagainstDallas and Reinkens were alsobased on reports by other members of the Re-spondent that the two men were performing workthat belonged to members of the Respondent.Dallas and Reinkens both testified about thescope of their duties and the nature of the work;however, neither man was specifically asked if heengaged in the work that LaFaire allegedly wit-nessed.Dallas described the work at the 300 areaas an electrical upgrade of the emergency systemand the 200-E job as a rerouting of a high-voltageline, the routing of a low-voltage line, and the re-hooking of a low-voltage line. Dallas testified thathe determined that Local 112 members could dothe low-voltage work, but that he obtainedlinemen4Pursuantto theSite StabilizationAgreement, it is within the Em-ployer's discretion to allow foremento work with tools on the job5TheInternational's constitution was notofferedinto evidence517to do the high-voltage work. Dallas stated thatwhile he was not certain whether the Respondenttraditionally claimed the low-voltage work, Local112 had done that type of work in the past.Local 112's business representative, Elgin, testi-fied that after LaFaire observed the pole workbeing done at the worksite, LaFaire spoke to himabout Bruce-Cadet's failure to use linemen to setpoles. On learning of the problem, Elgin contactedBruce Mackebon, and resolved the problem by per-suadingMackebon that linemen should do thework.It is the General Counsel's contention that theRespondent violated Section 8(b)(1)(B) by disci-plining Dallas and Reinkens for their role in inter-preting the informal agreement between the partiesand assigningthe work to employees representedby Local 112 rather than the Respondent." TheRespondent contends, on the other hand, that therecan be no 8(b)(1)(B) violation here as it does nothave a collective-bargaining agreement with Bruce-Cadet. Furthermore, the Respondent asserts that itdid not bring disciplinary action against Dallas andReinkens because of their 8(b)(1)(B) activities, butbecause they violated the International's constitu-tion by performing work that belonged to the Re-spondent.Before addressing the parties' contentions, a briefoverview of the development of the law underSection 8(b)(1)(B) is in order. Section 8(b)(1)(B) ofthe NLRA provides:It shall be an unfair labor practice for alabor organization or its agents-(1) to restrain or coerce . . . (B) an em-ployer in the selection of his representativesfor the purpose of collective bargaining orthe adjustment of grievances . . . .Originally,theBoardconstruedSection8(b)(1)(B) as prohibiting only union pressure ap-plied directly to an employer forcing the employerto select a certain representative. The Board, how-ever,expanded its interpretationofSection8(b)(1)(B) inSan Francisco-Oakland Mailers' Local18 (Northwest Publications),172 NLRB 2173 (1968),by finding that a union violates Section 8(b)(1)(B)when it disciplines an employer-representative forthemanner in which the representative performs6The General Counsel also asserts that the Respondent selectively en-forced its constitution by disciplining only Dallas and Reinkens for per-forming work that allegedly belonged to members of the Respondentwhen it was aware that other employees of Bruce-Cadet were performingthe same work We find no ment in the General Counsel's assertion aswe agree with the judge that the General Counsel failed to show that theRespondent had knowledge of other employees doing the work in ques-tionAbsent knowledge of other individuals performing the work, therecan be no selective enforcement. 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD8(b)(1)(B) duties. The Board reasoned that when aunion attempts to compel an employer's foremen totake prounion positions in interpreting the collec-tive-bargaining agreement it interferes with the em-ployer'scontrolover its representatives.As aresult, the employer is faced with having to replaceits foremen "or face de facto nonrepresentation bythem." Id. at 2173. The Board's decision inOak-landMailerssignificantly expanded the scope ofSection 8(b)(1)(B) by recognizing indirect coercionof the employer's selection of a representative andby recognizing that contract interpretation dutiesare so closely related to collective-bargainingduties as to make them also 8(b)(1)(B) activities.InFlorida Power & Light v. ElectricalWorkersLocal 641,417 U.S. 790 (1974), the Supreme Courtassumed, "without deciding," thatOakland Mailersfellwithin the "outer limits" of an appropriate testfor 8(b)(1)(B) coercion where union discipline of asupervisor-member is concerned-namely, whether"that discipline may adversely affect the supervi-sor'sconduct in performing the duties of, andacting in his capacity as, grievance adjuster or col-lective bargainer on behalf of the employer." 417U.S. at 804-805.7 Subsequently, inAmerican Broad-castingCo. v.WritersGuild,437 U.S. 411 (1978),the Court embraced theOakland Mailersindirectcoercion test that it had accepted only arguendo inFlorida Power.437 U.S. at 429-430.More recently, inNLRB v. Electrical WorkersLocal 340,supra, the Supreme Court declined touphold the Board's finding that a union violatesSection 8(b)(1)(B) by discipling supervisor-mem-bers merely for working for an employer who hasno collective-bargaining agreementwiththe union;but it did not retreat from its acceptance ofOak-land Mailers.Thus, while rejecting the view that aunion violates Section 8(b)(1)(B) through disciplineof members that merely restricts the pool of super-visors from which an employer might choose arepresentative for the purposes of grievance adjust-ment or collective bargaining, the Court agreedthat union discipline of a member is prohibitedunder Section 8(b)(1)(B) "when that member is en-gaged in § 8(b)(1)(B) activities-that is collectivebargaining, grievance adjustment, or some otherclosely related activity (e.g., contract interpreta-tion, as inOakland Mailers)."107 S.Ct. at 2010.The Court thereby rejected the Board's "reservoirThe Court declined to uphold the Board's order in that case becauseitconcluded that disciplining supervisors solely for crossing picket linesto perform rank-and-fde work during a strike did not interfere with anemployer's control over his supervisors'performance of 8(bx1)(B) func-tions, i.e., collective bargaining or grievance adjustment or related activi-tiesdoctrine,"8 which did not require that a disciplinedsupervisoractually have the authorityto engage in8(b)(1)(B) functions on behalf of the allegedly co-erced employer. The Court also held that a criticalelement of an 8(b)(1)(B) violation is the existenceofacollective-bargainingrelationship-eitheractual or prospective-between the union-respond-ent and the employer that is allegedly coerced initschoice of 8(b)(1)(B) representatives. In the ab-sence of such a bargaining relationship, the Courtconcluded, the possibility that union discipline ofsupervisor-members would coerce the employer is"too attenuated to form the basis of an unfair laborpractice charge." 107 S.Ct. at 2012.ApplyingElectricalWorkers Local 340to thefacts of this case, the judge below dismissed thecomplaint, reasoning that[a]bargaining relationship is lacking, therecord contains no substantial evidence thatRespondent aspired to one at relevant times,the reservoir doctrine is no more, and thestatusof Dallas and Reinkens otherwise as8(b)(1)(B) grievance adjusters is shaky in lightof the Court's observations ... .We disagree with the judge's application ofElectri-calWorkers Local 340to the facts before us.As the Supreme Court concluded, a benchmarkrequirementfor finding an 8(b)(1)(B) violation isthat the union either have a collective-bargainingrelationship with the employer or be seeking to es-tablish one. Admittedly, thereisno signedcollec-tive-bargainingagreementbetweenBruce-Cadetand the Respondent; however, a closer look at thefacts reveals that thereisa relationshipbetweenthe two parties sufficient to satisfy theElectricalWorkers Local 340requirement.Here, both the Re-spondent's sisterlocal,Local 112, and the parentInternational union are signatoriesto a collective-bargainingagreementwithBruce-Cadet.Thatagreementspecifically provides that when jurisdic-tional disputes arise involving unionsnot party tothe SiteStabilizationAgreement, the dispute shallbe submitted to the appropriateInternational unionfor resolution and, once the dispute is resolved, thesThisdoctrine was first developedinToledo Lithographers Locals 15-Pand 272 (Toledo Blade Co.),175NLRB 1072 (1969), enfd.437 F.2d 55(6th Cyr 1971) Although the Court inFlorida Power,supra,417 U S at811 fn. 21,commented on the difference between those who are merelysupervisors within the meaning of Sec 2(11) of the Actand those whopossess authority to engage in 8(bXl)(B) functions, it did not directly passon the"reservoirdoctrine", but the Courtin ElectricalWorkers Local 340squarely rejectedit. 107 S Ct.at 2010. Our decision in this case in no wayrests on the"reservoir doctrine" because, as we explain below, Supervi-sorsDallas and Remkens not only possessed authority to engage in aform of collective bargammg-i.e , contract interpretation and administra-tion on behalf of the Employer-they were actually disciplined by theRespondent for their performanceof thisfunction. ELECTRICAL WORKERS IBEW LOCAL 77 (BRUCE-CADET)employer shall abide by that resolution. That is ex-actly what happened here. A jurisdictional disputearose concerning the electrical linework for Bruce-Cadet. Local 112's members, who were employedby Bruce-Cadet,had an interest in performing thework,as did the Respondent'smembers, who, pur-suant to their jurisdiction granted by the Interna-tional,had jurisdiction of all outside linework inthat geographic area.Because the Respondent wasnot party to the collective-bargaining agreement,the dispute was submitted to the International forresolution.The International, along with the Re-spondent and Local 112, resolved the situation, inan informal agreement,by decidingLocal 112would refer members of the Respondent to Bruce-Cadet to do linework.Bruce-Cadet willingly ac-cepted this resolution as directed to do so by theSite Stabilization Agreement. Thus, by creating thisarrangement,the parties established a relationshipbetween the Respondent and Bruce-Cadet for thepurposes of enabling the Respondent'smembers todo linework for Bruce-Cadet.The Respondent argues that the informal agree-ment does not rise to the level of a collective-bar-gaining agreementand that therefore there can beno 8(b)(1)(B) violation.We find itunnecessary todeterminewhether the informal agreement, byitself,would rise to the level of a collective-bar-gaining agreement enforceable in law,as it is ap-parent that the parties abided by the informalagreement,as directed to under the Site Stabiliza-tionAgreement,and, by doing so, established acollective-bargaining relationship whereby the Re-spondent'smembers were able to perform lineworkfor Bruce-Cadet.Having determined that a collective-bargainingrelationship existed between the parties, we nowturn to the question of whether Dallas and Rein-kens were disciplined for their activities in carryingout 8(bXl)(B) contract interpretation duties or, asclaimed by the Respondent, for performing workbelonging to the Respondent.For thereasons setforth below, we find that they were fined for car-rying out 8(b)(1)(B) duties.The Respondentclaimsthat it fined Dallas andReinkens for performing work that belonged to theRespondent. At the time that Dallas and Reinkenswere fined,however,the Respondent had no claimto Bruce-Cadet work except as granted throughthe informal agreement and the Site StabilizationAgreement. These agreements,however,did notspecifically state who was entitled to do the work.Consequently, itwas necessary to interpret theagreements to determine whether the work per-formed by Dallas and Reinkens belonged to theRespondent or to Local 112. Dallas and Reinkens,519in carrying out their responsibilities, interpreted theagreements and determined that the work in ques-tion could be done by members of Local 112.Having so determined, they proceeded to do thework.Under the circumstances, we find that Dallas andReinkens were fined because they determined thatthe work inquestionbelonged to Local 112 and,pursuant to that determination,assigned the workto membersof Local 112.The Respondent was ac-tively pursuing the work; Dallas and Reinkens hadthe authority to determine,on their employer'sbehalf,who should perform the work; Dallas andReinkens madethatdecision,adverse to the inter-estsof the Respondent; and they were subsequentlyfined by the Respondent. The Respondent'sasser-tion that Dallas and Reinkens were fined only fordoing work belonging to the Respondent ignoresthe context in which the discipline was imposed.9Consequently,we find that Dallas and Reinkenswere fined for their role in interpreting the infor-mal agreement and the Site Stabilization Agree-ment in determing that the work in question be-longed to membersof Local 112.10 Because, as inOakland Mailers,thatdisciplineconstituted a directpunishment for the manner in which Dallas andReinkens carried out 8(b)(1)(B)duties for Bruce-Cadet, we find that the Respondent violated Sec-tion 8(b)(1)(B) by imposing that discipline, and weorder the Respondent to take action set forth inour Order, below."ORDERThe National Labor Relations Board orders thattheRespondent, InternationalBrotherhood ofElectricalWorkers, Local 77, Seattle, Washington,its officers,agents,and representatives, shall1.Cease and desist from(a)Fining,placingon probation, or otherwisediscipliningDennis Dallas and JamesReinkens, or9We do not question the Respondent's belief that the work Dallas andReinkens were performing belonged to its members;however, as theagreements had to be interpreted to determine who was entitled to thework,the Respondent was not free to impose its position on the Employ-er byfining the Employer's representativesThe fact that subsequent tothe incidents that gave rise to Dallas and Reinkens being fined, the Re-spondent,Local 112, and Bruce-Cadet reached an understanding thatmembers of the Respondent were entitled to do the pole work,does notsupport the Respondent's claim that Dallas and Reikens were fined fordoing work belonging to the Respondent'smembers. Indeed, the subse-quent understanding supports the conclusion that the agreements had tobe interpreted to determine which Local was entitled to the work.10 In light of our finding that Dallas and Reinkens were fined for per-forming contract interpretation duties,we find it unnecessary to pass ontheir status as 8(bXl)(B) grievance adjusters.11The General Counsel's request for a visitatorial clause is denied asthe circumstances of this case do not"demonstrate a likelihood that [the][R]espondent will fail to cooperate or otherwise evade compliance." SeeCherokee Marine Terminal,287 NLRB 1080 (1988). 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDany other representative of Bruce-Cadet, Inc., fortheir performance of 8(b)(1)(B) duties.(b) In any like or related manner restraining orcoercing Bruce-Cadet, Inc. in the selection and re-tention of its representatives for the purposes ofcollective bargaining or the adjustment of griev-ances.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the fines levied against Dennis Dallasand James Reinkens.(b) Refund to Dennis Dallas and James Reinkensany moneys held on account of the fines assessedagainst them with interest to be computed in themannerprescribed inNew Horizons for the Retard-ed.12(c)Restore Dennis Dallas and James Reinkens tomembership in good standing and remove allrecords of the fines against Dallas and Reinkensand their probation from its files.(d) Post at its offices andmeetinghalls and otherplaces where notices to its members are customari-ly posted copies of the attached notice marked"Appendix."13 Copies of the notice, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.12 In accordance with our decisioninNew Horizons forthe Retarded,283 NLRB 1173(1987), interest on and afterJanuary 1,1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26US C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U S C § 6621),shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fine, place on probation, or other-wise discipline Dennis Dallas and James Reinkens,or any other representative of Bruce-Cadet, Inc.,for their performance of 8(b)(1)(B) duties.WE WILL NOT in any like or related manner re-strain or coerce Bruce-Cadet, Inc. in the selectionand retention of its representatives for the purposesof collective bargaining or the adjustment of griev-ances.WE WILL rescind the fines levied against DennisDallas and James Reinkens.WE WILL refund to Dennis Dallas and JamesReinkens any moneys held on account of the finesassessed against them, with interest.WE WILL restore Dennis Dallas and James Rein-kens to membership in good standing and removeall records of the fines against them.INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS,LOCAL 77S.Nia ReneiCottrell,Esq.,for the General Counsel.RichardRobblee,Esq.(Hafer,Price,Rinehart&Schwerin),of Seattle,Washington,for the Respondent.BruceMackebon,ofKennewick,Washington,for theCharging Party.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatter was tried in Kennewick, Washington, on 25 June1987.1 The charge was filed by Bruce-Cadet, Inc., on 16March 1987. The complaint, issued on 22 April,allegesthat International Brotherhood of ElectricalWorkers,Local 77 (Respondent) violated Section 8(b)(1)(B) of theNational Labor Relations Act (Act) about 19 February1987 by:Fil[ing]charges against[Dennis]Dallas and [James]Reinkens because said individuals performed super-visory functions for Bruce-Cadet, which does nothave a collective-bargainingrelationshipwith [Re-spondent] and does not employ members of [Re-spondent].2I.JURISDICTION AND LABOR ORGANIZATIONBruce-Cadet is an electrical contractor in Kennewick.The partiesagree andIfind that it is an employer en-gaged in and affecting commerce within Section 2(2),(6), and (7) of the Act.The partiesalso agreeand I find thatRespondent is alabor organization within Section 2(5) of the Act.IThismanner of setting forthdates conforms with the wishes of theBoard2Sec 8(b)(1)(B)provides"It shall be an unfairlabor practice for alabor organization,to restrainor coercean employer in the se-lectionof hisrepresentatives for the purposesof collectivebargaining orthe adjustment of grievances " ELECTRICALWORKERS IBEWLOCAL 77 (BRUCE-CADET)521IL THE ALLEGED MISCONDUCTA. FactsDallas and Reinkens have been foremen for Bruce-Cadet for several years. They indisputably are supervi-sors for purposes of the Act.Bruce-Cadet is party to a labor agreement with a sisterlocalofRespondent,ElectricalWorkers Local 112.Local 112's jurisdiction is confined to inside or wire-men'swork.As the complaint acknowledges, Bruce-Cadet does not have a bargaining relationship with Re-spondent, whose jurisdiction encompasses outside or line-men's work. Dallas and Reinkens accordingly belong toLocal 112, but not Respondent.Much of Bruce-Cadet's work is as a subcontractor onthe Hanford Nuclear Reservation in the Tn-Cities areaof Washington.3 It and Local 112, but not Respondent,are among several contractors and labor organizationssubject to a Site Stabilization Agreement, so called,which dictates terms and conditions of employment forconstructionwork at Hanford.4 Local 112's businessmanager,George Elgin, testified that this agreement"created considerable problems in jurisdiction" betweenRespondent and his local; and that the two locals andBruce-Cadet consequently fashioned an informal under-standing whereby Respondent provides linemen throughLocal 112's hiring hall when Bruce-Cadet needs outsideelectricians at Hanford.5On 2 February 1987, Respondent's business agent,FrankLaFaire,preferred two disciplinary chargesagainstDallas and one against Reinkens, alleging thatthey had violated article XXVII, section I, subsections 1and 7, of the parent International's constitution since Oc-tober 1986. The constitution is not in evidence.One of the charges against Dallas elaborated:Brother Dallas repeatedly violated Local 77's juris-diction, setting poles, cable splicing, terminations,etc.He was told on several occasions that he wasdoing our work but did not cooperate with us. Italked to Local #112 business manager and to theowner of the company both with negative results.The other charge against Dallas and that against Rein-kens was identical, alleging that each, "along with" theother, "did knowingly and repeatedly do work that be-longed to Local #77," thus causing "economic harm toour members."By letters dated 19 February, Respondent's recordingsecretary informed Dallas and Reinkens of the chargesand that they were to appear before Respondent's trialboard in Seattle on 17 March to answer them. The let-3The Tn-Citiesconsist of Richland, Kennewick,and Pasco*The agreement,entered into on 10 September 1984, runs from yearto year, renewing automatically absent timely notice to the contrary Sig-natory parties are JA Jones Construction Services Company, Morrison-Knudsen Company, and Building&Construction Trades,AFL-CIO5Previous to this understanding,apparently reached in 1985,Bruce-Cadet haddenied Respondent's request that they enter into a labor agree-ment covering outside work The parties stipulated that Bruce-Cadet ob-tains linemen under the understanding"sporadically",and Elgin testified,"I know of at least twice, and I believe three times, and it may have beenmore "ters depicted the allegedly violated constitutional provi-sions as follows:Article XXVII, Sec. 1, subsection (1): Violationof any provision of this Constitution and the rulesherein, or the bylaws, working agreements, or rulesof a L.U. local union.Subsection (7):Wronging a member of the IBEWby any act or acts (other than the expression ofviews or opinions) causing him physical or econom-ic harm.Respondent later acceded to the requests of Dallas andReinkens that the proceeding be moved to the Tri-Cities,and the trial board convened in Kennewick on 12 May.NeitherDallasnor Reinkens attended. Respondent subse-quently informed them that they had been found guiltyas charged and were being fined $2000 each, with $1800suspended, and placed on 2 years' probation.The conduct for which Dallas and Reinkens ostensiblywere charged took place in the 100-D, 200-E, and 300areas atHanford. The three projects ran from about Oc-tober 1986 to February 1987, and Dallas and Reinkensworked with the tools on all.6 One involved pulling newconductors up poles and hooking up disconnects, anotherdealt with setting several poles and rerouting a high line,and the other consisted of upgrading an emergency elec-trical system.LaFaire testified that, having heard that Dallas and an-otherwireman (not Reinkens) were doinglinemen'swork, he visited one of thesiteson 2 February and "no-ticed they had two ladders up a pole." He continued:Idrove up there and observed the wire [on the]ground that they had just pulled out. They had twoladders up a pole that they had just pulled this wireout. It was disconnected by the line crew at Rock-well, and they pulled the wire from the pole to theswitch house.LaFaire added that thisis linemen'swork,explaining,"Allwood-pole construction is ours, whether it's lowvoltage or high voltage."LaFaire did not cite an instance in which he saw Rein-kens encroach on Respondent's jurisdiction, and conced-ed that some of the conduct underlying his charges "wasreported by other people." He denied that the chargeswere prompted in any way by Dallas' or Reinkens' per-formance of supervisory duties. Asked, then, why hepreferredcharges againstonly them, he replied(in seem-ing contradiction of his testimony elsewhere that he sawand heard about Dallas and anotherwireman in flagrantedelicto) that he "didn't witness any other employeesdoing it" and that "they were the only two that were in-volved with [seen by] the witnesses."The record does not conclusively establish whetherDallas and Reinkens in fact violated Respondent's juris-diction.Neither denied doing so, however, and the evi-6The agreement between Bruce-Cadet and Local 112 permits a super-visor to work with the tools as long as the crew under him does notexceed five employees Apparently all the projects in question qualified 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdence overall raises a respectable likelihood that theydid. Local 112's Elgin testified that LaFaire spoke to himinDecember 1986 or January 1987 about Bruce-Cadet'sfailure to use linemen to set poles in the 100-D area; andthat he consequently prevailed upon Dallas, Reinkens,and Bruce-Cadet's owner/general manager, Bruce Mack-ebon, to have linemen complete the work.Regarding Dallas' and Reinkens' duties as foremen,Mackebon testified: "They purchase material; they ordermen from the union; they handle any . . . field disputes."Asked what he meant by field disputes, Mackebon re-plied:I remember one recent situation where a man saidhe was not being paid the proper amount, so they[Dallas or Reinkens] called the office and got itstraightened out so that everybody is happy.Mackebon added that Dallas and Reinkens deal withjurisdictional problems "right on the spot," and in gener-al"handle everything in the field except what [he]would call top-level management functions."7 Mackebontestified that,while a grievance has never arisen underBruce-Cadet's labor agreement, first-level responsibilityfor resolution would lie with Dallas and Reinkens shouldithappen.Mackebon would take over should they notsettle the matter, he went on, and "final authority wouldrestwith" him in any case "if it involved money."B. ConclusionAfter the present complaintissued,but before trial, theSupreme Court markedly narrowed the scope of Section8(b)(1)(B) with its decision inNLRB v. Electrical WorkersIBEW Local 340.8Previous to that decision, the Board had taken theview that "persons who are supervisors within the mean-ing of the Act are employer representatives within themeaning of Section 8(b)(1)(B)" even if not "actuallyvested with authority to act for [their] employer in col-lective bargaining or the adjustment of grievances."9 Itreasoned that "such individuals form the logical 'reser-voir' from which the employer is likely to select his rep-resentatives for collective bargaining or grievance adjust-ment."' oA union consequently violated 8(b)(1)(B), under priorBoard law, when it visited disciplinary sanctions on a su-pervisor-member "unless the offense occasioning the dis-cipline involved a matter purely of internalunion admin-istration, unrelated, either directly or indirectly, to anydispute between the union and the employer," or unlessthe "supervisor-member [was] disciplined after he [had]engaged inmore thana minimal amountof rank-and-filework during a strike."" By matters of internal union ad-7Regarding jurisdictional problems, Reinkens described an instance inwhich he and representativesof Local 112and a general contractor"hammered out a deal"to stop the general contractor's use of carpenterson electrical work.8 107 S.Ct 2002 (1987)9ElectricalWorkers IBEW Local 113 (PrideElectric),283 NLRB 39, 41(1987), and cases there cited10 Ibidl i Ibidministration, the Board contemplated such as "failing topay . . . union dues or . . . disturbing a union meet-ing."12Further, the Board read the word "grievances" in8(b)(1)(B), and in the Section 2(11) definition of supervi-sors, to embrace employee grievances unrelated to col-lective bargaining.' 3 This meant, the so-called reservoirdoctrine aside, that a supervisor who dealt with employ-ee complaints or problems relating to wage rates, job as-signments, time off, etc., was an 8(b)(1)(B) grievance ad-juster.'4These several principles applied regardless of the exist-ence of a collective-bargaining relationship.' 5Were theystill intact, Iwould have little difficulty concluding thatRespondent violated Section 8(b)(1)(B) as alleged. Dallasand Reinkens, as supervisors, would be deemed griev-ance adjusters by virtue of the reservoir doctrine; andRespondent's actions against them did not involve mat-ters "purely of internal union administration," nor didthey have anything to do with the performance of rank-and-file work during a strike. Even without the reservoirdoctrine, this same result would have obtained, forDallas and Reinkens in fact were authorized to adjustcertain grievances-having to do with wagerates, for in-stance-thus satisfying the Board's definition of griev-ance adjusters, regardless.InNLRB v. Electrical Workers IBEW Local 340,how-ever, the Supreme Court declared:' 6We conclude that discipline of a supervisor-memberisprohibited under § 8(b)(1)(B) only when thatmember is engaged in § 8(b)(1)(B) activities-thatis,collective bargaining, grievance adjustment, orsome other closely related activity . . . . [A] super-visor cannot be disciplined for acts or omissionsthat occur during performance of Sec. 8(b)(1)(B)duties if he or she has none.We therefore reject theNLRB's "reservoir doctrine." [Emphasis added.]'7The Court continued, overriding the Board in anothercritical respect:' 812 Ibid18 Ibid14 Ibid16 Ibid16At 107 S Ct 201017Moreover,although not passingon theBoard'sdefinitionof8(b)(l)(B) grievances, the Courtsuggested(at 107 S.Ct 2012 fn 12) thatit is overbroadThe NLRB heldin the alternativethat because [the supervisor-member] didadjustpersonalgrievances-asopposed to contractgrievances-he qualified as a § 8(b)(1)(B) supervisor,even withoutapplicationof the reservoir doctrine[W]e need not decidewhetherthe Board'sbroad definitionof grievance-and hence of"grievance adjustment"-isconsistentwith thenarrow purpose andscope of § 8(bXl)(B)We observe, however, that inFlorida Powerthe Courtsaid thatgrievanceadjustment is a "particularand explicit-ly stated activity" 417 US at 803.Other sections of theActsimilarlysuggest anarrowmeaningSee also Com-ment,UnionDiscipline of Supervisor-Members,1976 Wis L Rev at879 ("[I]nFlorida Powerthe SupremeCourt appears to have definedboth [collectivebargainingand grievanceadjustment]very narrow-ly ")18At 107 S Ct 2012 ELECTRICALWORKERS IBEWLOCAL 77 (BRUCE-CADET)We find that the absence of a collective-bargainingrelationship between the union and the employer,like the absence of§8(b)(l)(B) responsibilities in adisciplined supervisor-member, makes the possibilitythat the Union's discipline of [supervisor-members]will coerce [their employers] too attenuated to formthe basis of an unfair labor practice charge.The Courtconcluded: t e[U]nion discipline directed at supervisor-memberswithout § 8(b)(1)(B) duties, working for employerswith whom the union neither has nor seeks a collec-tive-bargaining relationship, cannot and does not ad-verselyaffecttheperformance of § 8(b)(l)(B)duties.Consequently,such union action does notcoerce the employer in its selection of § 8(b)(1)(B)representatives.The unqualified tenor of thesepassagesseemingly dic-tates open-and-shut dismissal of the present complaint. Abargaining relationship is lacking,2 ° the record containsno substantial evidence that Respondent aspired to one atrelevant times,21 the reservoir doctrine is no more, andthe status of Dallas and Reinkens otherwise as 8(b)(1)(B)grievance adjusters is shaky in light of the Court's obser-vations reported above in footnote 17.But, to dismiss at this point would be premature, forthe Court articulated one exception to the requirement ofan extant or sought-after bargaining relationship, andhinted at another:22Direct coercion of an employer's selection of a§ 8(b)(1)(B) representativewould always be a§ 8(b)(1)(B)violation, whether or not the union hasor seeks a bargaining relationship with an employer.This case does not present the question whether in-direct coercion of an employer in its selection of arepresentative through a union'sselectiveenforce-ment of a facially uniform rule would constitute aviolation of § 8(b)(l)(B) without regard to whetherthe union has a bargaining relationship with the em-ployer. The Court ofAppeals has suggested that it19At 107 S Ct. 2015.20 I am unpersuaded that the informal and sporadically applicable ju-risdictional understanding among Respondent,Bruce-Cadet, and Local112 satisfies this requirement.More specifically,I fail to see that it en-larges the potential for abuseof the typeSec 8(bXl)(B) was enacted toprevent Seethe Court's discussionat 107 S.Ct 2013-2015s' The most that can be said, on the present record,is that Respondentwas seekingto enforcethe jurisdictional understanding.Inasmuch as theunderstanding itself does not give rise to the requisite relationship be-tween Respondent and Bruce-Cadet (see precedingfootnote),Respond-ent's strivings to enforceit can hardly be construedas for the larger pur-pose of seeking such a relationship22 At 107 S.Ct. 2012 fn. 13.523might.SeeNLRBv.InternationalBrotherhood ofElectricalWorkers,714 F.2d at 872 ("The case maybe different if there is evidence that the union'sactual purpose in enforcing its bylaw was to inter-fere with the employer's selection.").By "direct coercion," the Court presumably had inmind activities against an employer qua employer, suchas picketing. The conduct in issue plainly is not of thatcharacter.The question becomes, then, whether Respondent's ac-tions againstDallas and Reinkens betray selective en-forcement of the International constitution against super-visor-members for the purpose of interfering indirectlywithBruce-Cadet's choice of 8(b)(1)(B) representa-tives.23 I conclude, on the record before me, that theydo not. LaFaire's professed belief that Dallas and Rein-kens had violated Respondent's jurisdiction probably wasaccurate;and, even if not,was not so flimsily based as tobespeak pretext. Further, although LaFaire initiated noaction against the nonsupervisory wireman he apparentlysaw teaming with Dallas on certain of the disputedwork, and weakened his credibility by testifying first thathe did, then that he did not, see or hear about anyonebut Dallas and Reinkens doing such work, those argu-able instances of disparate treatment and dissimulationare too isolated and otherwise inconclusive to satisfy theGeneral Counsel's burden of proving selective enforce-ment calculated to interfere with Bruce-Cadet's choice ofrepresentatives.Summarizing,Respondent's actions against Dallas andReinkensdid not adversely affect their performance of8(b)(1)(B) duties, if any, and so could not have coercedBruce-Cadet in its selection of representatives to performthose duties,because(a)Respondent neither had norsought a bargaining relationship with Bruce-Cadet at rel-evant times, and (b) given that deficiency and indulging,arguendo,the assumption stated above in footnote 23,the General Counsel has not met her burden of provingthatRespondent selectively enforced its constitutionagainstDallas and Reinkens to interfere with Bruce-Cadet's freedomof choice.The complaint therefore lacks merit.CONCLUSION OF LAWRespondentdid not violate the Act asalleged.24[RecommendedOrder fordismissal omittedfrom pub-lication.]za Assuming for argument that selective enforcement against supervi-sor-members would be improper,bargaining relationship or not.24 In light of this result and the underlying rationale,Ineed not ad-dress whether Dallas' and Reinkens' duties made them 8(bXIXB) griev-ance adjusters